Marston, J.
We are of opinion that there was testimony introduced on the trial before the referee tending to show •a liability as against the defendant, and that officer having considered it sufficient, the judgment cannot be disturbed *122within the rule laid down in Conely v. McDonald 40 Mich. 150, and subsequently adhered to.
After the death of the plaintiff the cause should have been properly revived before rendering judgment, and this-for the proper protection of the defendant, and for this purpose the cause should be remanded. The judgment will therefore be affirmed with costs and the cause remanded, so-that a proper revivor of the suit may be made.
The other Justices concurred.